 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DENISE BARAN,                                       No. 2:17-cv-2606 WBS DB
12
                          Plaintiff,
13                                                        ORDER
              v.
14
      THE NORTHWESTERN MUTUAL LIFE
15    INSURANCE COMPANY; AND DOES
      1-100, inclusive,
16

17                        Defendants.
18

19           On November 16, 2018, defendant The Northwestern Mutual Life Insurance Company

20   filed a motion to compel along with the parties’ Joint Statement Re Discovery Disagreement

21   pursuant to Local Rule 251(a). (ECF No. 16.) On November 27, 2018, the undersigned issued an

22   order denying the motion without prejudice to renewal for failing to properly meet and confer in

23   compliance, in part, with the undersigned’s “Standard Information.” (ECF No. 18 at 2.) The

24   order provided the parties the web address to the undersigned’s Standard Information. (Id.)

25           On November 30, 2018, defendant again filed a motion to compel along with the parties’

26   Joint Statement Re Discovery Disagreement. (ECF No. 23.) The motion is noticed for hearing

27   before the undersigned on December 7, 2018. The notice of motion states, in relevant part, that it

28   is brought “pursuant to . . . the Court’s standing order[.]” (Id. at 2.)
                                                         1
 1           However, as explained in the undersigned’s Standard Information re discovery disputes

 2   set forth on the court’s web page and found at the web address previously cited to the parties,

 3   joint statements filed before the undersigned shall not exceed twenty-five pages, excluding

 4   exhibits. See http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-

 5   magistrate-judge-deborah-barnes-db. Here, the parties’ joint statement consists of twenty-eight

 6   pages, excluding exhibits.

 7           Accordingly, IT IS HEREBY ORDERED that:

 8           1. The December 7, 2018 hearing of defendant’s motion to compel (ECF No. 23) is

 9   continued to Friday, December 21, 2018, at 10:00 a.m., at the United States District Court, 501 I

10   Street, Sacramento, California, in Courtroom No. 27, before the undersigned; and

11           2. On or before December 14, 2018, the parties shall file a joint statement that complies

12   with the Local Rules and the undersigned’s Standard Information.

13   Dated: December 3, 2018

14

15

16

17

18

19

20
21

22   DLB:6
     DB\orders\orders.civil\baran2606.pg.limit.ord
23

24

25

26
27

28
                                                       2
